Citation Nr: 1727640	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-08 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for diverticulosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1972 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2010 rating decisions, denying OSA and diverticulosis respectively, by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In November 2015, the Board issued a decision denying, in pertinent part, entitlement to service connection for diverticulosis.  An appeal followed.  In June 2016, the United States Court of Appeals for Veterans Claims (Court) granted the parties' joint motion for partial remand (JMPR).  Specifically, the Court set aside the portion of the Board's November 2015 decision denying Veteran's claim for service connection for diverticulosis, and remanded the matter to the Board for readjudication consistent with the JMPR.  In doing so, the Court stated that the Board failed to address the July 2013 physician's statement regarding diverticulosis.  

In August 2016, the Board again issued a decision denying entitlement to service connection for diverticulosis consistent with the aforementioned JMPR.  The claim was again appealed.  In May 2017, the Court granted the parties' joint motion for remand (JMR) and set aside the Board's August 2016 decision denying Veteran's claim for service connection for diverticulosis.  The matter was remanded to the Board for readjudication consistent with the JMR.  In doing so, the Court stated that the Board erred in relying on a December 2011 VA examination, which was inadequate insofar as it did not provide an adequate rationale to support its conclusions.

The issue of service connection for diverticulosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's OSA is not etiologically related to military service.


CONCLUSION OF LAW

The criteria for service connection for OSA have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in February 2008 and March 2016.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  Service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The June 2016 VA medical report reflects that the examiner reviewed the Veteran's pertinent medical history, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the medical opinion is adequate for adjudication purposes in terms of addressing entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a November 2015 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) obtained an opinion regarding the nature and etiology of the Veteran's OSA, associated it with the record, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.

Accordingly, no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  There is no additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  

II. Service Connection

	Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

	Factual Background

The relevant evidence of record consists of the Veteran's service treatment records (STRs), VA and private treatment records, including reports of VA examinations and/or opinions conducted in May 2008 and June 2016, and lay statements by the Veteran and other sources.

STRs are negative for any complaints and/or treatment of any sleep disorder in service.  To the contrary, a medical history report dated in December 1980 reflects that the Veteran denied any difficulty sleeping.  At the retirement examination conducted in June 1992, the Veteran again denied any difficulty sleeping.  Given the fact that the Veteran was seen for various health complaints throughout his military career, and that he identified multiple health problems at the time of his service discharge, the denial of sleep problems in service is probative.  See AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Post-service treatment records reflect the Veteran underwent a polysomnogram, i.e., a sleep study, in February 2007.  At that time, the physician indicated it was "probable . . . that the [Veteran] suffers [from] severe obstructive sleep apnea syndrome [] with nocturnal respiratory failure."  The Veteran was prescribed a continuous positive airway pressure (CPAP) machine.  Records dated in March 2007 reflect the Veteran's complaints of "chronic snoring [and] excessive daytime sleepiness."

In May 2007, the Veteran filed an informal claim for OSA.  The Veteran indicated that his snoring had become so bad that he decided to seek treatment.  He was subsequently diagnosed with OSA.  The Veteran further reported that he was told his condition developed "over a long period of time."  

Report of the May 2008 VA examination confirmed a diagnosis of OSA.  It noted, however, that the Veteran was not using the prescribed CPAP machine "because of the noise and difficulty to [fall] asleep" while using it.  The examiner also documented the Veteran's current complaints of daytime sleepiness.  Further, the examiner noted that in 1976, the Veteran was involved in a motor vehicle accident (MVA) because he fell asleep while driving.  

Physical examination revealed that the Veteran was "overweight . . . [with] no significant change in body weight in the last year."  The examiner further indicated that weight reduction would improve the Veteran's OSA.  No further opinion or rationale was provided.  


Report of the June 2016 VA medical opinion reflects that the examiner considered the medical evidence of record, as well as the lay statements by the Veteran and other sources regarding onset and continuity of symptoms.  Based on all the evidence, the examiner opined that "the [V]eteran's obstructive sleep apnea, [which was] diagnosed in 2007, is less as likely as not (less than 50% prob) related to any disease, injury, or event incurred during service."  In rendering this opinion, the examiner noted the absence of objective medical evidence "following separation from service in 1992 until fifteen years later in 2007 when [a] diagnosis was established."  The examiner further explained the medical differentiation between OSA and symptoms such as snoring and sleep disturbance.  In particular, the examiner explained that the presence of snoring or sleep disturbance, in and of itself, does not necessarily indicate a diagnosis of OSA because these conditions "may result from a multitude of underlying etiologies unrelated to sleep apnea . . . [including] anxiety, pain, cough, environmental issues, eating before bedtime, and other sleep hygiene issues."  The examiner concluded that, based on the Veteran's subjective statements alone, "it would be mere speculation to assume that the subjective reports of symptoms, characteristic of a variety of medical conditions, that occurred many years ago, was due to [OSA] without a medical evaluation and differential diagnosis at that time, or within a reasonable time period following onset of symptoms."  

In a statement dated in January 2010, the Veteran's spouse reported that the Veteran "had sleep apnea while he was in service."  Specifically, she indicated that she observed him "snoring at night . . . [and] that he would stop breathing for a few seconds at a time."  She further indicated that he "always complain[ed] that he was tired;" however, did not seek treatment because he "thought it had something to do with [his acid reflux disease.]"  

In a statement dated in February 2010, the Veteran explained, in pertinent part, that the absence of medical records documenting complaints of OSA and associated symptomatology is due to the fact he "never heard of [OSA] back then."  He indicated that he "felt tired [during service,] but [] thought that was because of the [long hours] we use to work."  As time went on, however, "things got worse and the snoring got louder."  

	Analysis

Since the medical evidence confirms the Veteran currently has OSA, the central issue that must be resolved at this time is whether the Veteran's current disability was incurred in service or is otherwise etiologically related to service.  After a thorough review of the record, service connection is not warranted for the Veteran's OSA.  

In making this finding, the Board accords significant probative weight to the VA medical opinion provided in June 2016.  The findings of the VA examiner are the most probative evidence of record as to the nature and etiology of the Veteran's OSA.  The findings were provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusions reached.  As such, the examination is persuasive and entitled to great probative weight.  Nieves-Rodriguez, supra. 

It is again noted that STRs are negative for any complaints and/or treatment of any sleep disorder in service.  The Veteran 's explanation regarding the absence of evidence in the STRs, i.e., that he didn't complain because he was not aware of OSA back then, is also recognized.  However, these statements are internally inconsistent insofar as the Veteran's spouse indicated that the reason the Veteran did not report these symptoms is because he "thought it had something to do with [his acid reflux disease.]"  STRs reflect that the Veteran reported symptoms related to his subsequently diagnosed gastroesophageal reflux disease (GERD) with chronic cough on multiple occasions.  Presumably, if the Veteran believed that his snoring and/or daytime somnolence was due to his acid reflux, he would have likely reported these symptoms.  

Moreover, not knowing what OSA is would not preclude the Veteran from indicating difficulty sleeping on his medical history.  STRs specifically reflect that the Veteran denied any difficulty sleeping on at least two separate occasions.  To this extent only, the Board does not find the Veteran's statements regarding the absence of medical evidence until 2007 to be credible.  Notwithstanding, the probative medical evidence outweighs the lay statements.  

The June 2016 medical examiner opined that "the [V]eteran's obstructive sleep apnea, [which was] diagnosed in 2007, is less as likely as not (less than 50% prob) related to any disease, injury, or event incurred during service."  The examiner explained that the presence of snoring or sleep disturbance reported by the Veteran and his spouse, in and of itself, does not necessarily indicate a diagnosis of OSA because these conditions "may result from a multitude of underlying etiologies unrelated to sleep apnea . . . [including] anxiety, pain, cough, environmental issues, eating before bedtime, and other sleep hygiene issues."  The examiner noted the absence of objective medical evidence "following separation from service in 1992 until fifteen years later in 2007," and concluded "it would be mere speculation to assume that the subjective reports of symptoms, characteristic of a variety of medical conditions . . . was due to [OSA] without a medical evaluation and differential diagnosis at that time, or within a reasonable time period following onset of symptoms."  

The Board has also considered the lay statements by the Veteran and other sources regarding the Veteran's ongoing snoring, difficulty breathing, and daytime somnolence since service.  A layperson is clearly competent to make these statements as they relate to observable symptomatology.  However, to the extent that the Veteran is now attempting to retroactively self-diagnose an insidious disability, i.e., OSA, and comment on the medical causation of that disability, the Board finds his statements are not competent lay evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Notwithstanding, the probative medical evidence outweighs the lay statements.  The VA examiner even considered the lay statements and explained how the assorted symptoms recounted by the Veteran and the other sources did not necessarily support a diagnosis of OSA.

Additionally, the Board has considered the Veteran's May 2007 statement that he was told his condition developed "over a long period of time."  The Veteran is clearly competent to relay information obtained from a medical professional.  However, the Board finds this statement to be vague, and therefore, not entitled to any probative value.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for OSA.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for OSA is denied.


REMAND

Regrettably, review of the record reveals that the claim must again be remanded for additional development prior to appellate consideration.  Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 46 (2007).  Accordingly, the Board finds that the claim on appeal must again be remanded to the AOJ in order to obtain an adequate medical opinion.

As mentioned, in its May 2017 order granting the parties' JMR, the Court indicated that the December 2011 VA medical examination was inadequate insofar as it did not provide an adequate rationale to support its conclusions.  Rather, the examiner opined that "diverticulitis is not caused by or a result of military service" because a diagnosis of left lower quadrant pain could be indicative of various other issues.  The examiner also indicated "there is no evidence that diverticulitis was present [during] active duty."  

To that extent, the Board acknowledges that the Veteran need not prove that he was diagnosed with a specific disability in service to warrant service connection.  Rather, the Board must consider the totality of the evidence to determine whether it is at least as likely as not that the Veteran's current disability is etiologically related to service.  

The evidence of record reflects numerous complaints of pain in the chest and lower left side during service.  The Veteran also complained of stomach problems, including nausea, with a "pinching feeling."  It is not clear whether or to what extent the examiner considered this evidence in rendering his opinion.  Furthermore, it does not appear that the examiner applied the appropriate standard of "at least as likely as not" in evaluating the Veteran's claim.  For these reasons, the Board finds an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion by an appropriate medical professional with respect to the nature and etiology of the Veteran's claimed diverticulosis.

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to the following:

Whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's claimed diverticulosis was either incurred in or otherwise etiologically related to service.  The examiner should consider and comment on the significance of in-service complaints, such as stomach cramping, chest pains, and abdominal pain, and whether they indicate an early manifestation of a current disability.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


